office_of_chief_counsel internal_revenue_service memorandum number release date cc pa hmarch postf-112882-15 uilc date date to ardney j boland iii senior attorney new orleans small_business self-employed from adrienne griffin senior technician reviewer procedure administration subject civil tax issues relating to taxpayer’s filing of false fictitious or fraudulent claims and guilty plea under u s c this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 are the taxpayer’s returns valid should the service abate the assessments of the ------- or --------tax liabilities are the assessment periods of limitations open and can the service assess or reassess the tax and any penalties or additions to tax without following deficiency procedures if the service imposes a fraud_penalty for tax_year ------- how should the penalty be calculated for tax years --------and ------- can the service assess the tax and additions to tax for failure_to_file under sec_6651 without following deficiency procedures and how do the purported returns affect the period of limitations does the taxpayer’s guilty plea under u s c collaterally estop the taxpayer from litigating sec_6651 fraudulent_failure_to_file additions to tax or the sec_6663 fraud_penalty postf-112882-15 is either way of treating the tax returns - as valid or invalid - more consistent with the positions taken in the criminal prosecution than the other conclusion sec_1 the taxpayer’s ----------------returns are invalid the taxpayer’s --------return is valid the service can abate the --------assessment the service can also abate the excessive portion of the --------assessment the period of limitations for tax_year --------- is open the period of limitations for tax_year --------is only open if the service can establish that the return was false or fraudulent with the intent to evade tax the service cannot assess or reassess the tax and any penalties or additions to tax without following deficiency procedures the underpayment for purposes of the fraud_penalty should be calculated as described below the service cannot assess the tax and any penalties or additions to tax without following deficiency procedures the period of limitations is open for tax years --------- and ------- no the taxpayer’s guilty plea under u s c does not collaterally estop the taxpayer from litigating sec_6651 fraudulent_failure_to_file additions to tax or the sec_6663 fraud_penalty for any of the tax years at issue neither treating the returns as valid nor treating them as invalid is inconsistent with the criminal prosecution facts as described in more detail below the taxpayer filed purported tax returns for tax years --------------- which reported false original_issue_discount oid income and false withholdings the taxpayer attached forms 1099-oid original_issue_discount to the returns reflecting the false oid income and false withholdings the taxpayer falsely claimed that he received the forms 1099-oid from various financial institutions for each of the tax years --------------- the taxpayer was charged with one count of filing a false fictitious or fraudulent claim under u s c the taxpayer pled guilty to the charge for tax_year --------and was sentenced to --------------in prison the government dropped the charges for tax years ------------------------------ on ------------------------ the service received the taxpayer’s purported paper return for --- ------- which reported false income and false withholdings and claimed an overpayment of dollar_figure-------------- the under penalties of perjury portion of the jurat had been struck through the service assessed tax based on the --------purported return the amount assessed was grossly overstated because of the false income the service also postf-112882-15 assessed additions to tax for failure_to_file and interest the service gave the taxpayer no credit for the withholdings and did not issue a refund of the claimed overpayment the service then issued cdp lien and levy notices from which the taxpayer did not request cdp hearings and the time to do so has now expired on ------------------------ the service received the taxpayer’s purported paper return for --- ------- which reported false income and false withholdings the under penalties of perjury portion of the jurat had been struck through the service did not process the --- --------return on ---------------------- the service received the taxpayer’s purported paper return for ----- ------- which reported false income and false withholdings the under penalties of perjury portion of the jurat had been struck through the service did not process the --- --------return on ------------------------ the service received the taxpayer’s electronically filed return for - ------- which reported false income and false withholdings and claimed an overpayment of dollar_figure-------------- nothing on the face of the return indicated that it was overtly fraudulent or noncompliant specifically the taxpayer reported a dollar_figure--------------- tax_liability on his return and claimed dollar_figure-------------- in tax withholdings the taxpayer actually had dollar_figure-- in tax withholdings but had however made dollar_figure---------- in estimated payments which his return omitted the under penalties of perjury portion of the jurat was not struck through as the return was filed electronically the service assessed tax and credited withholdings based on the amounts shown on the --------return applied dollar_figure------------- of the purported dollar_figure-------------- overpayment to his --------tax liability and froze the remainder the service later determined that the correct_tax liability for --------is dollar_figure---------- law and analysis you have asked a number of questions which raise the following issues are the taxpayer’s returns valid for tax years --------through ------- the taxpayer struck out the under penalties of perjury portion of the jurat therefore these purported returns are not valid returns because they were not executed under penalties of perjury sec_6061 states that e xcept as otherwise provided any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary sec_6065 states that e xcept as otherwise provided by the secretary any return declaration statement or other document required to be made under any provision of the internal revenue laws or regulations shall contain or be verified by a written declaration that it is made under penalties of perjury courts have repeatedly found that in order for a return to be valid it must be signed under penalties of perjury see eg 82_tc_766 aff’d 793_f2d_139 6th cir stating that postf-112882-15 in order to constitute a valid_return the taxpayer must execute the return under penalties of perjury 775_f2d_1292 5th cir holding that where taxpayer had struck out under penalties of perjury jurat the income_tax return was invalid and the service could not process the return and therefore could not judge the substantial correctness of the self-assessment for purposes of the sec_6702 penalty 627_f2d_830 7th cir holding that defendant did not file returns for the purposes of the crime of willful failure_to_file a return under sec_7203 where defendant scratched out the verification by his signature 65_tc_68 aff’d 559_f2d_1207 3rd cir sustaining the additions to tax for failure_to_file returns where the words under penalties of perjury were deleted because in order for a form_1040 to constitute a valid income_tax return it must be signed by the taxpayer under penalties of perjury for tax_year ------- the taxpayer did not strike the under penalties of perjury portion of the jurat courts have identified a four-part test for determining whether a defective or incomplete document is a valid_return first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury beard t c pincite this generally accepted formulation of the criteria for determining a valid_return known as the beard formulation or the substantial compliance standard derives from a venerable line of supreme court cases 464_us_386 293_us_172 280_us_453 in this case the taxpayer’s --------- return satisfies the four-part test and should be treated as valid the data reported by the taxpayer on the --------return was incorrect but as long as the --------return on its face plausibly purports to be in compliance the fact that it is incorrect or even fraudulent does not prevent it from being a valid_return see badaracco u s pincite should the service abate the assessments of the --------or --------tax liabilities are the assessment periods of limitations open and can the service assess or reassess the tax and any penalties or additions to tax without following deficiency procedures ---------tax year the service can abate the assessment for tax_year ------- sec_6404 authorizes the service to voluntarily abate the unpaid portion of an assessment of any_tax if the assessment was excessive made after the assessment_period expired or erroneous or illegal sec_301_6404-1 states that the district_director or the director of the regional service_center may abate any assessment or unpaid portion thereof if the assessment is in excess of the correct_tax liability based on the facts postf-112882-15 provided that the taxpayer claimed false oid income based on false forms 1099-oid the assessment for tax_year --------was in excess of the correct_tax liability note that because the service cannot reassess an abated liability unless it does so within the applicable_period of limitations the service should give careful consideration to period of limitations issues before deciding to abate any assessment see 104_f3d_1226 10th cir because the return for tax_year -- --------was invalid however no return has been filed for that year see eg beard t c pincite because no return has been filed the period of limitations on assessment has not begun to run see sec_6501 the service cannot assess the --------tax liability however without first issuing a notice_of_deficiency pursuant to sec_6212 as a general_rule the service may not assess or collect a taxpayer’s deficiency unless it sends out the requisite notice_of_deficiency pursuant to sec_6212 see 929_f2d_1085 5th cir as defined by sec_6211 a deficiency is the amount by which the tax imposed exceeds the amount shown as the tax by the taxpayer on his return because the purported returns were invalid the taxpayer has not shown any_tax on his return and the service must follow deficiency procedures in order to assess any deficiency against non-filers see 118_tc_155 similarly the service cannot assess any sec_6651 addition_to_tax for failure_to_file without following deficiency procedures sec_6665 provides that deficiency procedures apply to the portion of the addition_to_tax that is attributable to a deficiency because the taxpayer never filed a valid_return the entire amount of the failure_to_file addition_to_tax is attributable to a deficiency ---------tax year based on the facts provided that the taxpayer claimed false oid income based on false forms 1099-oid the assessment for tax_year --------was also in excess of the correct_tax liability because the --------tax return was valid the service was authorized to assess the tax shown on the taxpayer’s ------- return under sec_6201 but the service can voluntarily abate the excessive portion of the assessment for tax_year ------- under sec_6404 again because the service cannot reassess an abated liability unless it does so within the applicable_period of limitations the service should give careful consideration to period of limitations issues before deciding to abate any portion of the assessment see gray f 3d pincite because the --------return was deemed filed on --------------------- under sec_6501 the normal 3-year period of limitations under sec_6501 has expired because the return for tax_year --------was valid the sec_6501 exception to the period of limitations does not apply the period of limitations on assessment may be open however if the service can establish that the return was false or fraudulent with the intent to evade tax in that case the service can assess the postf-112882-15 tax_liability at any time under sec_6501 based on the facts provided there do not appear to be any other relevant exceptions to the period of limitations on assessment the service would therefore not be able to reassess any abated portion of the tax_liability unless it could establish that the return was false or fraudulent with the intent to evade tax see gray f 3d pincite additionally the service cannot assess any sec_6663 fraud_penalty without following deficiency procedures if the service can establish the taxpayer’s liability for the fraud_penalty it will also be able to establish that the period of limitations on assessing the fraud_penalty is open under the sec_6501 exception for false or fraudulent_returns as the definition of fraud for purposes of sec_6501 is the same as the definition of fraud for purposes of sec_6663 see 116_tc_79 if the service imposes a fraud_penalty for tax_year ------- how should the penalty be calculated the sec_6663 fraud_penalty i sec_75 of the underpayment unless the taxpayer can establish that some portion of the underpayment is not attributable to fraud see sec_6663 and b the underpayment is calculated as follows see sec_1_6664-2 135_tc_497 upholding the validity of the regulation underpayment w - x y - z where w the amount of income_tax imposed x the amount shown as the tax by the taxpayer on his return y amounts not so shown previously assessed or collected without assessment and z the amount of rebates made see sec_1_6664-2 in this case the amount of income_tax imposed w is dollar_figure---------- the amount shown as the tax by the taxpayer on his return x is the tax_liability shown by the taxpayer on his return determined without regard to estimated_tax payments or withholding credits except that it is reduced by the excess of the amounts shown by the taxpayer on his return as credits for tax withheld as estimated_tax payments or any other_payments made by the taxpayer for that year before filing the return over the amounts actually withheld actually paid as estimated_tax or actually paid before filing the return sec_1_6664-2 in this case the taxpayer showed a dollar_figure----------- this is the amount of tax_liability calculated by the service based on amounts reported by the taxpayer on his return that were not related to the false 1099-oid income postf-112882-15 ---------------- tax_liability on his return and claimed dollar_figure-------------- in tax withholdings but actually had dollar_figure-- in tax withholdings however he did have dollar_figure---------- in unreported estimated_tax payments this results in an amount shown as tax by the taxpayer on his return of -dollar_figure-------------- which is calculated by reducing the dollar_figure-------------- tax_liability shown on the return by the dollar_figure-------------- in claimed withholdings over the dollar_figure---------- in actual estimated_tax payments the amount collected without assessment y is the amount by which the total of the estimated_tax payments and other_payments made before the return is filed exceed the tax_shown_on_the_return provided that the excess has not been refunded or allowed as a credit to the taxpayer see sec_1_6664-2 the total of the estimated_tax payments withholdings etc dollar_figure---------- exceeds the -dollar_figure-------------- tax_shown_on_the_return by dollar_figure-------------- dollar_figure---------- - -dollar_figure-------------- dollar_figure-------------- the service credited dollar_figure-- -------------- of the claimed overpayment to the taxpayer’s --------tax liability and froze the remainder this means that dollar_figure------------------- of the excess of the estimated_tax payments over the tax_shown_on_the_return was not refunded or allowed as a credit to the taxpayer dollar_figure-------------- - dollar_figure------------- dollar_figure------------------- therefore there is an amount collected without assessment of dollar_figure------------------- the amount of rebates made z is any abatement credit refund or other repayment made on the ground that the tax imposed was less than the excess of the sum of the amount shown as the tax by the taxpayer on his return plus amounts not so shown previously assessed or collected without assessment over rebates previously made see sec_1_6664-2 the crediting of a portion of the claimed overpayment to the taxpayer’s ------- tax_year is the result of an error in determining the proper credit for withheld tax the amount was not credited on the ground that the tax imposed is less than the amount shown as tax by the taxpayer on the return in this case there are no rebates for ------- based on the above the underpayment dollar_figure------------ -dollar_figure-------------- dollar_figure------------------- - dollar_figure-- dollar_figure-------------- you have indicated that you are concerned that the sec_6663 fraud_penalty would be much larger than the sec_6651 fraudulent_failure_to_file addition_to_tax because the fraud_penalty is based on the underpayment which is increased by the amount of the overstated withholdings but the failure_to_file addition_to_tax is based only on the amount_required_to_be_shown_as_tax see sec_6651 you have indicated that you are concerned about treating the tax years differently on the sole basis that the taxpayer struck out the jurats in certain years but not in another as shown above however the amount of the sec_6663 fraud_penalty for --------is similar to the amount that a sec_6651 addition_to_tax would be because the service froze the refund of the vast majority of the claimed overpayment this greatly reduced the amount of the underpayment and it is in fact similar to the amount_required_to_be_shown_as_tax we note however that the sec_6663 fraud_penalty is calculated differently than the sec_6651 fraudulent_failure_to_file penalty and in some cases the amounts of the postf-112882-15 penalties may be drastically different whether the document is signed under penalties of perjury is a necessary requirement of a valid_return see sec_6061 sec_6065 beard t c pincite and the case law is clear that a taxpayer who files an invalid return has not filed a return for penalty purposes see beard t c pincite the taxpayer’s conduct in filing the --------return is similar to the taxpayer’s conduct in feller in which the taxpayer attached fictitious forms w-2 wage and tax statement to his income_tax returns reporting fictitious income and fictitious withholdings and seeking a refund of the overpayment that he claimed resulted from these and other falsifications see 135_tc_497 the tax_court upheld the sec_6663 fraud_penalty in feller therefore imposing the fraud_penalty for --------would be consistent with both the regulations and feller even if the underpayment was not greatly reduced by the service’s freezing of the refund for tax years --------and ------- can the service assess the tax and additions to tax for failure_to_file under sec_6651 without following deficiency procedures and how do the purported returns affect the period of limitations as with tax_year ------- the service cannot assess the --------or --------tax liability or sec_6651 failure_to_file addition_to_tax without first issuing notices of deficiency pursuant to sec_6212 as with tax_year ------- because the returns for tax years --------and --------were invalid no return has been filed for either year see eg beard t c pincite because no return has been filed the period of limitations on assessment has not begun to run see sec_6501 does the taxpayer’s guilty plea under u s c collaterally estop the taxpayer from litigating sec_6651 fraudulent_failure_to_file additions to tax or the sec_6663 fraud_penalty generally collateral_estoppel precludes the litigation of any issue of fact or law that was actually litigated and necessarily determined by a valid and final judgment montalbano v commissioner tcmemo_2007_349 moreover for the purposes of applying collateral_estoppel it is immaterial that a petitioner’s conviction resulted from a plea of guilty to a set of criminal charges as opposed to a trial on the merits 394_us_459 in the context of criminal_tax_evasion under sec_7201 a final criminal judgment estops re-litigation of the issue of fraudulent intent in a subsequent proceeding concerning the civil_fraud penalty under sec_6663 see montalbano v commissioner tcmemo_2007_349 in order to establish fraud the government must prove that the taxpayer intended to evade a tax believed to be owing see 84_tc_636 the issue here therefore is whether the intent to evade tax is a necessary element to both u s c postf-112882-15 section of title provides that whoever makes or presents to any person or officer in the civil military or naval service of the united_states or to any department or agency thereof any claim upon or against the united_states or any department or agency thereof knowing such claim to be false fictitious or fraudulent shall be imprisoned not more than five years and shall be subject_to a fine in the amount provided in this title the intent to evade tax does not appear to be a necessary element to u s c therefore although the taxpayer’s guilty plea may be relevant to the issue of fraud it does not preclude the taxpayer from litigating the issue is either way of treating the tax returns - as valid or invalid - more consistent with the positions taken in the criminal prosecution than the other whether or not any given purported return is valid is what determines how we treat that return - whether we assess summarily and consider the sec_6663 fraud_penalty or follow deficiency procedures and consider the sec_6651 fraudulent_failure_to_file addition_to_tax neither is inconsistent with the criminal prosecution the crime to which the taxpayer pled guilty consists of knowingly making a false or fraudulent claim against any department or agency of the united_states regardless of whether the taxpayer struck out the under penalties of perjury portion of the jurat the taxpayer has still presumably presented a claim to the government for purposes of u s c therefore whether the purported returns were valid or invalid is not relevant to the criminal prosecution neither treating the returns as valid nor treating them as invalid is inconsistent with the criminal prosecution case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
